Title: To George Washington from Israel Shreve, 23 December 1794
From: Shreve, Israel
To: Washington, George


        
          Dear Sir,
          Washingtons Bottoms [Pa.] 23rd December 1794
        
        I wrote to your Excellency by my Son dated the 27th of October Last Respecting the Bottoms So Called, my Son informs me that Some person had made An offer for the Land but had not Come forward to Conclude the Bargan, If It is not Actually Sold I wish to be the Purchacer, I have Wrote to Mr Ross fully upon the Subject, offering any Sum ⅌ acre your Excellency may please to fix not Exceeding Six Dollars I hold Considerable property in Lands at the Miami ⟨mutilated⟩ment Mr Ludlow my Agent there has Lately ⟨mutilated⟩ me and informs that those Lands will now command Cash, this Incourage’s me to offer a price I have Desired Mr Ross If my offer is Accepted to forward A Letter to me assoon as possable Expressing the Bargan ⟨in⟩ Such a manner as to Warrent me to Advertise and Sell Conditionally a part of the Land, as there are a number of famalies upon the Bottoms the Sooner It is known they are Sold and to whom the better for them, the weather and Roads being So bad and the Season So far advanced It would be Dificult for me to Come to philadelphia untill next Spring, I am Sorry to trouble your Excellency but thought It best to Send this Letter, I Expect the first payment to be made the first of April next and the residue draw Interest from that date, I am unfeignedly with Great Respect your Excellencys Most Obedient Servt
        
          Israel Shreve
        
      